           Case 1:18-cv-03060-JEB Document 29 Filed 07/28/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

VICTORIA MARGARITA                           *
TOLENTINO,
                                             *
               Plaintiff                             Case No. 18-cv-03060 (JEB)
v.                                           *

TARGET CORPORATION,                          *

               Defendant                     *

*      *       *      *       *      *       *       *      *       *      *      *       *

                               STIPULATION OF DISMISSAL

       Plaintiff Victoria Margarita Tolentino and Defendant Target Corporation, pursuant to

Federal Rule of Civil Procedure 41, hereby stipulate to the dismissal of all of Plaintiff’s claims

against Target with prejudice. Each party shall bear its own costs and fees.



Respectfully submitted,

/s/ Daniel R. Lanier                         /s/ Jonathan J. Huber
Daniel R. Lanier                             Jonathan J. Huber
Federal Bar No. MD04504                      Federal Bar No. 1014590
MILES & STOCKBRIDGE P.C.                     MILES & STOCKBRIDGE P.C.
100 Light Street                             1201 Pennsylvania Ave., NW
Baltimore, Maryland 21202                    Suite 900
(410) 727-6464 (t)                           Washington, DC 20004
(410) 385-3700 (f)                           (202) 465-8398 (telephone and facsimile)
dlanier@milesstockbridge.com                 jhuber@milesstockbridge.com

Attorneys for Defendant,
Target Corporation
          Case 1:18-cv-03060-JEB Document 29 Filed 07/28/20 Page 2 of 2




/s/ William L. Kohler, Jr. (with permission)
William L. Kohler, Jr.
Federal Bar No. 423966
7307-B Hanover Parkway
Greenbelt, Maryland 20770
301-982-3100 (t)
wkohler@skslaw.net

Attorney for Plaintiff




                                               2
